Citation Nr: 0211978	
Decision Date: 09/13/02    Archive Date: 09/19/02

DOCKET NO.  97-10 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for coronary artery disease 
and hypertension, including as secondary to service-connected 
post-traumatic stress disorder. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1972.  The Department of Veterans Affairs (VA) 
Regional Office (RO) denied the claim at issue in March 1996, 
and the veteran appealed its decision.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in June 
1998.  


FINDINGS OF FACT

1.  Arteriosclerotic heart disease and hypertension were not 
manifested during service or within 1 year of separation.  
Arteriosclerotic heart disease and hypertension are not 
attributable to service.

2.  Disability due to arteriosclerotic heart disease and 
hypertension are not due to or associated with a service-
connected disease or injury.


CONCLUSION OF LAW

Coronary artery disease and hypertension was not incurred or 
aggravated by wartime service, may not be presumed to have 
been, and was not proximately due to or the result of 
service-connected PTSD.  38 U.S.C.A. §§ 1101(3), 1110, 1112, 
1113 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.310(a) (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA and assistance matters

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West Supp.)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, even though 
VA did not expressly consider the provisions of the VCAA 
before they were enacted, it did consider and act based on 
them after they were, including as reflected by its February 
2002 letter to the veteran, and VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West Supp. 2001); 66 Fed. Reg. 45620-45632 (Aug. 29, 
2001) (to be codified as amended 38 C.F.R. § 3.159).  The 
record shows that VA has met its duties.  The veteran was 
notified of evidence and information needed to substantiate 
and complete his claims in the March, May, and October 1996 
rating decisions, the June 1996 statement of the case, the 
October 1996, March 1998, and April 2002 supplemental 
statements of the case, the June 1998 Board decision, the 
April 1996, November 2000, and February 2002 correspondence, 
and other correspondence.  

In May 2002, the veteran was provided a letter informing him 
of VA's duty to notify.  The RO obtained service medical 
records. In the June 1996 statement of the case, the RO 
advised the veteran what evidence had been obtained and that 
although it would assist the veteran in developing evidence, 
it was his burden to produce it, and that VA would assist 
when information sufficient to identify and locate it was of 
record and that should its efforts fail, he would be informed 
of this and that it was his ultimate responsibility.  

In July 2000, the RO advised the veteran to submit evidence, 
and in November 2000, it advised him that it was attempting 
to obtain private medical records but that it was his 
responsibility.  In November and December 2000, private 
medical records were obtained.  In April 2002, the RO advised 
the veteran that he had an opportunity to comment. 

The Board concludes that the discussions in the rating 
decision, statement of the case, supplemental statements of 
the case, and other correspondence with the veteran informed 
him of the information and evidence needed to substantiate 
his claim and complied with VA's notification requirements.  
See Quartuccio v. Principi, __ Vet.App. __, __, No. 01-997, 
slip op. at 6-7 (June 19, 2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West Supp. 2001); 
38 C.F.R. § 3.103 (2001); 66 Fed. Reg. 45620-45632.  
Reasonable attempts were made to obtain service medical 
records, VA medical records, and private medical evidence, 
and July 1996 and March 2002 examinations for VA examination 
purposes are of record.  See 38 C.F.R. § 3.326, including as 
amended by 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

The RO informed the veteran once more in July 2002 that he 
could comment.

The communications from VA to the veteran informed him of the 
type of evidence which would be relevant and assisted him in 
providing it.  In this case, VA's actions are consistent with 
the VCAA, 38 C.F.R. § 3.103 (2001), 38 C.F.R. §§ 3.159 and 
3.326 (2001) as amended [see 66 Fed. Reg. 45620-45632 (Aug. 
29, 2001)], and the duty to assist and the duty to notify the 
veteran and his representative of any information and 
evidence needed to substantiate and complete the claim.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case. 

Finally, even though VA did not have the benefit of the 
explicit provisions of the VCAA before it was enacted, or of 
the provisions of 38 C.F.R. §§ 3.159 and 3.326(a) as amended 
retroactively on August 29, 2001, VA's development and 
adjudication of the veteran's claim was consistent with the 
VCAA and the amendments to 38 C.F.R. §§ 3.159 and 3.326(a) 
and no further action is necessary.  VA's duties have been 
fulfilled.  For the reasons previously set forth, the Board 
believes that the veteran has been given ample process to 
provide evidence and argument in support of his claim.  In 
short, the Board finds that the veteran has been given 
adequate notice of the need to submit evidence or argument.  
Accordingly, the Board may proceed with a discussion of the 
matters at issue.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303 
and 3.304 (2001).  A showing of incurrence may be established 
by affirmatively showing inception during service, and each 
disability must be considered on the basis of the places, 
types, and circumstances of service as shown by service 
records.  With chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  For the showing 
of chronic disease in service there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "Chronic."  Service connection 
may be established for disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303(a), (b), and (d).

The service incurrence or aggravation of arteriosclerosis or 
cardiovascular renal disease, including hypertension, is 
presumed, in the absence of affirmative evidence to the 
contrary, if it is manifested to a degree of 10 percent 
within 1 year of discharge from a period of active service 
lasting 90 days or more.  38 U.S.C.A. §§ 1101(3), 1110, 
1112(a), 1113 (West 1991 & Supp 2001).

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to or is 
the result of a service-connected disease or injury. 
38 C.F.R. § 3.310 (2001); Harder v. Brown, 5 Vet. App. 183, 
187 (1993); Allen v. Brown, 7 Vet.App. 439 (1995) (provides 
for secondary service connection for disability to the extent 
that it is chronically made worse/aggravated by a 
service-connected disability).

Analysis

The probative evidence of record indicates that the veteran 
has arteriosclerotic coronary artery disease which had its 
onset many years after service and that it was first manifest 
and diagnosed in November 1990.  This evidence includes the 
November and December 1990 private hospital records and the 
March 2002 VA heart examination report.  The veteran in 
November 1990 stated that symptoms came on suddenly and 
severely and that he had been on no medications.  

Moreover, the veteran's blood pressure was noted to be 106/70 
in service on evaluation in July 1972.  Additionally, his 
instance in August 1972 of gagging and then having a sharp 
pain and tightness in his chest was nondiagnostic of coronary 
artery disease or hypertension, according to the VA heart 
examiner in March 2002.  Moreover, neither coronary artery 
disease nor hypertension was claimed or diagnosed on VA 
examination in January 1973, when the veteran's 
cardiovascular system was negative and his blood pressure was 
120/70.  In light of the above, the Board concludes that 
neither direct nor presumptive service connection is 
warranted.  38 U.S.C.A. §§ 1101(3), 1110, 1112(a), 1113 (West 
1991 & Supp 2001).  The Board notes that in a March 2002 VA 
PTSD examination report, it was stated that since the 
veteran's cardiac condition was first diagnosed in 1974, "we 
safely can assume that his cardiac condition already 
developed during his service".  However, the factual premise 
for that opinion -- namely, the diagnosis of a cardiac 
condition in 1974 -- is clearly refuted by the probative 
evidence of record (the November 1990 treatment reports and 
the March 2002 VA heart examination reports, for example).  
This medical statement is also refuted by the veteran and 
there is nothing in the file that would support the 
conclusion that the veteran had disease in service or in 
1974.  Therefore, the opinion is of little probative value in 
this regard.

The next matter is secondary service connection for coronary 
artery disease and hypertension as secondary to the veteran's 
service-connected PTSD.

Service connection is in effect for PTSD, originally 
service-connected as depressive reaction with passive 
aggressive personality in February 1973.

The probative evidence of record indicates that the veteran 
was in good health until November 22, 1990, when he had chest 
pain.  The next day, he was admitted to a private medical 
center with severe chest pain.  He had not been taking any 
medications before the onset of chest pain the day before.  
Clinically, his blood pressure was 120/80.  An 
electrocardiogram revealed an anterior wall infarction.  The 
final diagnosis was extensive anterior wall myocardial 
infarction with cardiogenic shock.  During a second 
hospitalization in November 1990 (from late November 1990 to 
December 1990), the veteran had coronary artery bypass 
grafting surgery for severe coronary artery disease with 
unstable angina.  

An undated report from L.R. Moss, M.D., a diplomate of 
psychiatry and neurology, indicates that he reviewed medical 
literature and felt that it is reasonable to conclude that 
psychosocial stress plays an important causative role in 
hypertension, and that those with PTSD are at an increased 
risk of developing hypertension.  The Board does note that 
the statements from Dr. Moss address a different veteran.

A May 1994 report from Dr. Moss indicates that since his July 
1989 report, he reviewed research studies, and that the ones 
that he summarized in this report -- when taken together -- 
make a compelling case for the thesis that psychological 
factors play a causative role in the development of 
hypertension.  The results support the contention that 
emotional factors, and specifically anxiety, put one at 
increased risk of developing hypertension.

A January 1996 VA psychiatric examination report reveals the 
veteran's sentiment that his heart condition was secondary to 
the stress of PTSD.  The diagnosis was PTSD, possibly related 
to his recent heart attacks.  

A medical opinion in a July 1996 VA PTSD examination report 
is that the veteran's PTSD may have worsened his heart 
problems and blood pressure.  

A July 1996 VA heart examination report indicates that the 
examining physician had previously evaluated the veteran in 
January 1996, and that at that time, he reviewed the 
veteran's records.  It was noted that the veteran had been 
hospitalized in November 1990, and that he had been diagnosed 
as having an extensive acute myocardial infarction, with a 
cardiac catheterization showing a totally occluded right 
coronary artery and a recanalized left anterior descending 
coronary artery lesion.  Afterwards, the physician diagnosed 
arteriosclerotic cardiovascular disease with myocardial 
infarction, and opined that the veteran's cardiovascular 
problems were the result of arteriosclerosis.  Well 
documented elevated blood cholesterol levels and severe 
coronary sclerosis of both the left anterior descending 
coronary artery and the right coronary artery were noted.  He 
stated that it would be impossible for him to attribute the 
veteran's vascular problems to PTSD.  

The physician who performed the March 2002 VA PTSD 
examination stated that Dr. Moss had performed an examination 
in July 1989 (the Board notes that Dr. Moss' report was 
prepared for the claim of another veteran) and that "in a 
long and very nicely organized report, carefully explained 
that emotional and some mental conditions actually do 
contribute to cardiovascular conditions."  It was also 
stated that in a human being, everything is connected to 
everything, and that it was well known that stress may 
contribute to cardiac and hypertensive conditions, and that 
"if we accept that the PTSD gave enough stress for him to 
aggravate his hypertension and cardiovascular condition, 
then" other things producing stress would have to be 
considered as causative of it also.  The report went on to 
state that a review of the veteran's records showed that 
"his cardiac condition was first diagnosed in 1974 when he 
was still in TDRL", and that since he served from 1970 to 
1972, "we safely can assume that his cardiac condition 
already developed during his service because it is clearly 
described that the first diagnosis was made in 1974."  The 
VA physician also stated:  "The veteran had the cardiac 
condition as aggravated and he was explained that by (a VA 
physician) in our department in July, 1996.  (That physician) 
explained that his cardiovascular condition is actually 
arteriosclerosis and (he) did not believe that the Post-
Traumatic Stress Disorder actually contributed to 
arteriosclerosis, and in turn to his cardiac problem."  
Moreover, "The veteran also had another psychiatric 
evaluation in addition to that of Lawrence R. Moss."  Toward 
the end of the report, it stated that questions which had 
been asked of the examiners were discussed in previous 
paragraphs, and that "we admitted the contribution of PTSD 
to his cardiovascular and hypertensive aggravation".

A March 2002 VA heart examination was conducted by a 
physician who noted that a review of the service medical 
records including two separate medical board action reports 
contained in the veteran's claims folder revealed numerous 
references to mental health and mental health disturbance and 
that nowhere was any reference found to hypertension or to 
coronary artery disease.  Therefore, the question of whether 
the veteran's cardiovascular disease and hypertension was 
secondary to the veteran's PTSD appeared to be moot, because 
a thorough search of the available service medical records 
and the printed reports of two medical boards did not include 
any reference to cardiovascular disease or hypertension while 
in service.  

As to the question of aggravation of cardiovascular disease 
or hypertension by PTSD, it was noted that a careful review 
of the record indicates that cardiovascular disease was not 
diagnosed until the veteran had a major emergency in November 
1990, including ventricular fibrillation, cardiac arrest, and 
resuscitation.  It was noted that there was a report by a Dr. 
Moss of record relating to an opinion that stress could be a 
cause of development of hypertension in PTSD.  Moreover, in 
July 1997 the veteran had indicated that hypertension was 
diagnosed in 1974 at Shepherd Field while he was still on 
TDRL status from the Marine Corps.  However, the current 
examiner questioned the veteran about that on the day of his 
examination, the veteran appeared lucid and in charge of his 
capacities, and he assured the examining physician that a 
diagnosis of high blood pressure was not made at Shepherd 
Field in 1974, and that no medicine was offered to him or 
even given to him or received by him until sometime after 
1991.  Also, the veteran assured the examiner that he had had 
examinations every year between 1974 and 1990 because he was 
a cross-country truck driver, and he had never been diagnosed 
with high blood pressure or been given medicine for it during 
that period.  Therefore, there was no heart disease or 
hypertension before sometime in 1990.  Therefore, the 
examiner concluded, there was no disease process as 
documented to be aggravated by PTSD.  

Regarding baseline symptoms (see Allen), it was noted that 
the veteran had had no symptoms of heart disease or diagnosis 
or treatment of hypertension during the baseline period from 
1974 to 1990.  The medical consideration involved included no 
documentation that he had either problem during that time 
period.  Therefore, the cause was not considered likely due 
to PTSD.  Regarding the medical considerations, it was stated 
that this was not an isolated question and that it had been 
repeatedly covered in seminars, grand rounds, formal and 
informal consultations, etc.  It had come up before and 
actually frequently as to whether there was a possible 
relationship between the patient's mental condition and his 
diagnosed coronary artery disease leading to myocardial 
infarction.  VA physicians had thus sought opinions from 
their chief of cardiology and intensive care/pulmonary.  The 
examining physician noted that it was known that myocardial 
infarctions are caused by a well defined sequence of events, 
beginning with an unstable arterial wall in which cholesterol 
plaque can enter and ending with thrombus formation and 
occlusion of an artery to supply the heart.  The risk factors 
that predispose a person to development of this sequence of 
events are widely accepted in the medical profession and they 
include hypertension which the veteran did not have prior to 
1990, diabetes mellitus which he does not have and has not 
had, hypercholesterolemia or dyslipidemia which he does have 
and for which he is being treated, hereditary factors which 
are hard to nail down, and smoking which this veteran stated 
he had done for over 20 years.  

It was stated that not only do informal communications 
between physicians and interdisciplinary conference not 
support an accepted pattern of causal relationship between 
mental illness and atherosclerotic coronary artery disease, 
but additionally, there was no evidence that the examiner was 
aware of in the medical literature that neuroses lead to or 
contribute to the development of atherosclerotic coronary 
artery disease.  

It was noted that the veteran currently was 5'9" tall and 
weighed 210, and that he weighed 145 pounds while he was on 
active duty.  The examiner stated that medical consensus 
information with which he was familiar and medical literature 
with which he was familiar did not make a strong case for 
coronary artery disease being proximately caused by PTSD.

The evidence must be weighed and the Board's conclusions 
explained, per 38 U.S.C.A. § 7104 (West 1991).  

First, Dr. Moss' undated report merely states that it is 
reasonable to conclude that psychosocial stress plays an 
important causative role in hypertension and that having PTSD 
puts one at an increased risk of developing hypertension.  
His May 1994 report merely contains a thesis and merely 
states that study results support a contention that emotional 
factors put one at increased risk of developing hypertension, 
and does not contain an opinion that the veteran's coronary 
artery disease/hypertension was probably caused or made worse 
by PTSD.  The information from Dr. Moss is of limited 
probative value.

A January 1996 VA psychiatric examination report indicates 
that the examiner felt that heart attacks might have caused 
his current PTSD, rather than the other way around.  
Therefore, it does not help the veteran's case, as his first 
'heart attack' was in November 1990.

The July 1996 VA PTSD examination opinion that the veteran's 
PTSD may have worsened his heart problems and blood pressure 
is not very probative for two reasons.  First, it indicates 
only that it may have worsened them.  Second, there are no 
reasons given as to how or why the veteran's PTSD, including 
stress from it, may have worsened his heart problems and 
blood pressure.  Third, the course of the veteran's PTSD and 
hypertension/coronary artery disease histories were not 
reviewed in rendering the maybe/maybe-not opinion.  In 
essence, it is an opinion that maybe it did cause an 
aggravation, without looking into the facts or explaining the 
conclusion in light of them and medical principles.

The March 2002 VA PTSD examination opinion is not very 
probative evidence of a cause between PTSD and 
hypertension/coronary artery disease or its worsening.  An 
'everything is connected to everything' explanation is not 
very persuasive as it does not seem very scientific and is 
rejected by other opinions in the file.  Although the Board 
cannot outright reject a medical statement that everything is 
related to everything, such statement may be afforded 
lessened probative value.  Furthermore, it does explain in a 
detailed, logical, progressive manner how PTSD would have 
caused or aggravated hypertension and coronary artery 
disease.  Moreover, the opinion mis-stated the information 
provided by Dr. Moss also, by indicating that he had 
carefully explained that emotional and mental conditions 
actually do contribute to cardiovascular conditions.  
Thereafter, the PTSD examination report merely conditionally 
accepted the proposition that PTSD produced enough stress to 
cause an aggravation of the veteran's hypertension and 
cardiovascular disease for the purpose of discussing another 
matter.  A review of the report reveals it to be lacking in 
persuasive reasoning.  

On the other hand, the July 1996 VA heart examination report 
is very probative.  The veteran's medical records were 
correctly noted to reflect hospitalization in November 1990 
with a diagnosis of acute myocardial infarction and cardiac 
catheterization showing occlusion and recanalization of 
arteries, and it was opined, immediately after the notation 
of occlusion and recanalization of arteries, that the cause 
of the veteran's cardiovascular disease was arteriosclerosis.  
This opinion that arteriosclerosis was the cause of his 
arteriosclerotic coronary artery disease thus seems logical.  
Consequently, it also seems more likely to be correct than 
other evidence of record, as it was supported by a careful 
review of other probative evidence in the claims folder 
reflecting (no earlier than November 1990) well documented 
coronary sclerosis.  It was all of this information which was 
used to conclude that the examiner could not attribute the 
veteran's vascular problems to PTSD but that instead 
arteriosclerosis was to blame.  In this report, there were 
correct facts stated and clear, logical conclusions made 
based on them, that PTSD was in no way responsible for the 
veteran's cardiovascular disease with myocardial infarction.

Also very probatively working against the claim is the March 
2002 VA heart examination report.  The physician who prepared 
it is shown to have made a careful review of the evidence in 
the claims folder, as it shows, as he states, numerous 
references to mental health disturbance in the service 
medical records with no mention of hypertension or coronary 
artery disease.  After noting this, the physician indicated 
that the question of cardiovascular disease and hypertension 
being secondary to PTSD was moot because there was no 
reference to cardiac disease while on active duty.  
Therefore, he gave a logical reason for his conclusion based 
on correct facts.  He also reasoned, from the facts and from 
reasonable conclusions made based upon them:  e.g., that 
there was no high blood pressure diagnosed in 1974; that the 
veteran admitted not being treated with medicine until 
sometime after his myocardial infarction in 1990; and by his 
mention that the veteran had had yearly physicals without 
ever having been diagnosed with or treated for high blood 
pressure.  

This examiner's opinion not finding any support for an 
aggravation of hypertension/coronary artery disease also is 
very probative.  The examiner opined that there was probably 
no aggravation after noting, correctly, that there had been 
no documentation of hypertension/coronary artery disease for 
many years between the onset of the veteran's anxiety 
disorder and his diagnosis or treatment of hypertension.  
Furthermore, he noted that the matter of worsening had been 
considered in medical seminars, grand rounds, formal and 
informal consultations, and in interdisciplinary conferences, 
etc., and that not only did these informal communications not 
support an accepted pattern of a causal relationship, but 
moreover, there was no evidence that he personally was aware 
of in the medical literature that neuroses lead to or 
contribute to the development of atherosclerotic 
cardiovascular disease.  The fact that so many physicians had 
discussed the matter of a relationship, and that this 
examiner knew of those discussions and their contents, and 
also knew personally of no evidence in the medical literature 
of causation or aggravation is quite probative of the fact 
that the veteran's PTSD probably did not cause or aggravate 
his hypertension/coronary artery disease.  It also shows that 
Dr. Moss' report and the July 1996 and March 2002 VA 
psychiatric examination reports have little impetus in this 
case as the March 2002 VA heart examination report supports 
the conclusion that the medical community has not accepted 
the proposition that stress causes coronary artery disease.

The physician's report is also extremely probative because it 
shows his specific understanding of the mechanics of how 
atherosclerotic coronary artery disease develops and applies 
it to the facts as they are shown in concluding that the 
veteran's coronary artery disease was not caused (including 
by way of aggravation) by his PTSD.

While the veteran has asserted that there is a relationship 
between his current hypertension/coronary artery disease 
disability and service, and between it and his 
service-connected PTSD, his opinions as to medical matters 
are of little or no probative value, as he is a layperson.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Derwinski, 5 Vet. App. 91, 93 (1993). 

As the preponderance of the evidence is against the claim, 
there is no doubt to be resolved in the veteran's favor and 
the claim must be denied.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet.App. 49, 55 (1991).  



ORDER

Entitlement to service connection for coronary artery disease 
and hypertension, including as secondary to PTSD, is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

